DETAILED ACTION
This office action is in response to the application filed on 06/10/2021.
Claims 1-16 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims only in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.  However, examiner provides a 35 USC 103 rejection below for claim 11 if the claims were to be corrected and properly incorporate claims 1 and 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennedy JR et al. (hereinafter Kennedy, US 2009/0259941 A1).
Regarding Claim 12, Kennedy discloses a non-transitory computer-readable medium (Kennedy: para.0067) 
comprising processing assist data, the processing assist data comprising an analysis result of an analysis of video data (Kennedy: para.0023 “Video analysis module 114 is configured to generate tracking metadata 106 for the video. When the video analysis module 114 tracks the target, video analysis module 114 may record the position and appearance of the target in multiple frames (perhaps each and every frame) as tracking metadata 106.” the video is analyzed to generate position and appearance information of the target, and that information is compiled as tracking metadata 106), 
or a processing instruction derived from the analysis results, 
wherein the processing -5- 3380798.v1Attorney's Docket No.: 4965.1117-001assist data enables a receiver system which receives the video data as a video stream to process the video data using the analysis result (Kennedy: para.0023 “Once video analysis module 114 tracks the target, video processing server may store tracking metadata 106 in metadata database 108 for later use.” metadata is stored in metadata database 108, the data is accessible by the viewer client, it can be seen in para.0027 “Using the metadata for the video, image synthesis module 122 is configured to place a visual element 124 in the video. Visual element 124 may be an advertisement. Visual element 124 may have a variety of formats. For example, visual element 124 may be text, a graphic, or even a video to create a video-in-video effect. Image synthesis module 122 may be configured to adjust visual element 124 according to geometry information in metadata for the frame being processed.” para.0020 “At a later point in time, when a user views an on-demand video, image synthesis module 122 receives metadata from metadata database 108 and uses the metadata to insert a visual element 124 into the video. ” the metadata is then used to process the video data that has been received by the viewer client 240, as seen in Fig. 2.)
or the processing instruction provided by the processing assist data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy JR et al. (hereinafter Kennedy, US 2009/0259941 A1) in view of Mariadoss (US 2016/0080698 A1).
Regarding Claim 1, Kennedy discloses A processor system (Kennedy: Fig.2 Video processing server 110) configured for assisting a receiver system in processing video data which is streamed as a video stream to the receiver system via a network (Kennedy: para.0035 “As described above with reference to FIG. 1, video processing server 110 is configured to preprocess videos. Video processing server 110 may, for example, be configured to query video database 102 periodically for new videos. When video processing server 110 receives a new video 104, video processing server 110 uses video analysis module 114 to generate the metadata.” and further seen in Fig. 2, new video data is preprocessed at a server 110, and when viewer client 240 attempts to view the content, the preprocessed metadata is used, such as in para.0020), 
wherein the processing of the video data by the receiver system is dependent on an analysis of the video data (Kennedy: para.0022 “As is be described in more detail below with respect to FIG. 2, target data 112 may be defined by a user. Then, video analysis module 114 may be configured to track the object depicted in the portion of the frame defined by target data 112. In another embodiment, target data 112 may indicate that the target is a particular object or has a particular color. In that case, video analysis module 114 may be configured to track the object defined by target data 112. To track the object, video analysis module 114 may use known pattern recognition techniques, such as those employed by the image analyzer described in the '933 patent.” the content is processed by analyzing the video frames to track objects, this is further explained in para.0023.), 
the processor system comprising: 
- a network interface (Kennedy: para.0052 “video processing server 110, … may be implemented on any computing device. Such computing device can include, but is not limited to, … An exemplary computing device is illustrated in FIG. 7, described below.” Fig.7 724 network interface, and associated para.0069 shows how the video processing server 110 is connected to other elements, therefore all communications to external devices to the server 110 is performed via this network interface) to the network (Kennedy: Fig.2 204); 
- a processor (Kennedy: para.0052 “video processing server 110, … may be implemented on any computing device. Such computing device can include, but is not limited to, … An exemplary computing device is illustrated in FIG. 7, described below.” Fig. 7 processor 704) configured to: 
- via the network interface (Kennedy: Fig.7 processor 704), receive the video stream (Kennedy: Fig.2 para.0022 “After video processing server 110 receives video 104, video analysis module 114 is configured to track a target in the video. The target is described in a target data 112. In an embodiment, target data 112 may define a portion of a frame, perhaps the first frame, in the video.” server 110 receives the video); 
- analyze the video data part to obtain an analysis result (Kennedy: para.0023 “Video analysis module 114 is configured to generate tracking metadata 106 for the video. When the video analysis module 114 tracks the target, video analysis module 114 may record the position and appearance of the target in multiple frames (perhaps each and every frame) as tracking metadata 106.” the video is analyzed to generate position and appearance information of the target.); 
“Video analysis module 114 is configured to generate tracking metadata 106 for the video. When the video analysis module 114 tracks the target, video analysis module 114 may record the position and appearance of the target in multiple frames (perhaps each and every frame) as tracking metadata 106.” the video is analyzed to generate position and appearance information of the target, and that information is compiled as tracking metadata 106) or a processing instruction derived from the analysis results; 
- via the network interface, provide the processing assist data to the receiver system to enable the receiver system to process the video data using the analysis result (Kennedy: para.0023 “Once video analysis module 114 tracks the target, video processing server may store tracking metadata 106 in metadata database 108 for later use.” metadata is stored in metadata database 108, the data is accessible by the viewer client, it can be seen in para.0043 “In another embodiment, when video player 120 requests a video from video sharing server 210, video player 120 makes a separate request to metadata server 260 for the metadata corresponding to the video. For example, metadata server may send the metadata in XML format. In this embodiment, video player 120 may receive the video and the metadata from different servers and may have to assemble them to synchronize the metadata with the video.” the metadata server 250 accesses the metadata database 108, and sends corresponding metadata to the client device.) or the processing instruction provided by the processing assist data.
However Kennedy does not explicitly disclose decode at least part of the video stream to obtain a decoded video data part; and analyze the decoded video data part to obtain an analysis result, in other words, Kennedy does not explicitly show that the video is first decoded prior to being analyzed.
Mariadoss discloses decode at least part of the video stream to obtain a decoded video data part (Mariadoss: para.0038 “In step 310, the raw video stream from the IP camera can be received. In step 315, the raw video stream can be decoded and processed. “ the video stream is obtained and decoded. ); and 
analyze the decoded video data part to obtain an analysis result (Mariadoss: para.0038 “In step 320, real-time analytics can be performed on the video stream based on one or more processing criteria and/or user profile settings. Criteria/settings can include, face recognition, path tracking, object tracking, motion detection, and the like.” the decoded video is analyzed for various metrics such as object tracking.).
Therefore it would have been obvious to one of ordinary skill in the art to combine Kennedy and Mariadoss in order to incorporate decode at least part of the video stream to obtain a decoded video data part; and analyze the decoded video data part to obtain an analysis result, in other words, Kennedy does not explicitly show that the video is first decoded prior to being analyzed
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of being of sending compressed data, such as receiving encoded data and decoding prior to processing, brings improved bandwidth, speed and less congestion (Mariadoss: para.0027, para.0038).

Regarding Claim 2, Kennedy-Mariadoss discloses claim 1 as set forth above.
Kennedy further discloses wherein the processor is configured to analyze the video data part by at least one of the group of: 
- a segmentation technique, whereby the analysis result comprises a segmentation of an object in the decoded video data part (Kennedy: para.0040 “In another embodiment, the metadata could include a mask that defines whether the target is in the foreground or background on a pixel-by-pixel basis, similar to an alpha channel”); 
- an object tracking technique, whereby the analysis result comprises a position of an object in the video data part (Kennedy: para.0023 “Video analysis module 114 is configured to generate tracking metadata 106 for the video. When the video analysis module 114 tracks the target, video analysis module 114 may record the position and appearance of the target in multiple frames (perhaps each and every frame) as tracking metadata 106. A” the position of the target is tracked in each frame.); and 
- a calibration technique, whereby the analysis result comprises a calibration parameter used in the processing of the video data.
the decoded video data part by at least one of the group of: - a segmentation technique, whereby the analysis result comprises a segmentation of an object in the decoded video data part; - an object tracking technique, whereby the analysis result comprises a position of an object in the decoded video data part; and - a calibration technique, whereby the analysis result comprises a calibration parameter used in the processing of the video data.
Mariadoss discloses wherein the processor is configured to analyze the decoded video data part by at least one of the group of: 
- a segmentation technique, whereby the analysis result comprises a segmentation of an object in the decoded video data part; 
- an object tracking technique, whereby the analysis result comprises a position of an object in the decoded video data part (Mariadoss: para.0038 “In step 310, the raw video stream from the IP camera can be received. In step 315, the raw video stream can be decoded and processed. “ the video stream is obtained and decoded. para.0038 “In step 320, real-time analytics can be performed on the video stream based on one or more processing criteria and/or user profile settings. Criteria/settings can include, face recognition, path tracking, object tracking, motion detection, and the like.” the decoded video is analyzed for various metrics such as object tracking.); and 
- a calibration technique, whereby the analysis result comprises a calibration parameter used in the processing of the video data.
Therefore it would have been obvious to one of ordinary skill in the art to combine Kennedy and Mariadoss in order to incorporate wherein the processor is configured to analyze the decoded video data part by at least one of the group of: - a segmentation technique, whereby the analysis result comprises a segmentation of an object in the decoded video data part; - an object tracking technique, whereby the analysis result comprises a position of an object in the decoded video data part; and - a calibration technique, whereby the analysis result comprises a calibration parameter used in the processing of the video data.


Regarding Claim 3, Kennedy-Mariadoss discloses claim 1 as set forth above.
Kennedy further discloses wherein the processing of the video data by the receiver system comprises compositing an object (Kennedy: para.0020 visual element) into the video data (Kennedy: para.0020 “At a later point in time, when a user views an on-demand video, image synthesis module 122 receives metadata from metadata database 108 and uses the metadata to insert a visual element 124 into the video. Each of the components of system 100 is described in more detail below.” receiving device uses the metadata to insert a visual element into the video), and wherein the processor is configured to: -3- 3380798.v1Attorney's Docket No.: 4965.1117-001 
- via the network interface, provide object data to the receiver system, the object data defining at least part of the object (Kennedy: para.0047 “The metadata may specify the advertisement, e.g. URL defining a particular advertising server 250 and a particular visual element. Advertisement 252 may be customized for a user based on, for example, a profile, as would be known to those skilled in the art given this description. Image synthesis module 122 may insert advertisement 252 into the video as defined by the metadata.” the metadata can consist of the object itself, the visual element along side a url for the advertisement associated with the visual element..); 
- analyze the video data part to determine, as the analysis result to be included in the processing assist data, a characteristic of said composition of the object into the video data, such as a position and/or orientation of the object (Kennedy: para.0037 “In different embodiments, the metadata can define the appearance of the target in different ways. In an embodiment, the metadata describes a shape into which visual elements would be inserted. For example, the metadata may define the four points of a quadrilateral corresponding to the target. In another example, the metadata could merely define the size, position and orientation of the target. In another embodiment, the metadata could define a camera model according to the camera movements. The camera model may define how the camera moves relative to the target at each frame of the video. For example, if the target gets larger, the metadata may indicate that the camera is zooming in. In another example, if the target is moving to the left of a frame, the metadata may indicate that the camera is turning right.” the analysis provides information such as size position and orientation of the target, which provides information of the maximum shape in which visual elements can be inserted.).

Regarding Claim 4, Kennedy-Mariadoss discloses claim 1 as set forth above.
Kennedy further discloses wherein the processor is configured to include timing information in the processing assist data, the timing information being indicative of the part of the video stream or the decoded video data part from which the processing assist data was generated (Kennedy: para.0044 “Video player 120 may assemble the videos in several different ways. Video player 120 may use the timestamp of each frame to correlate the frame with its associated metadata. For example, if the frame is played 12.43 seconds into the video, video player 120 may find the portion of metadata for the frame at that time. Similarly, the frames may be numbered and the corresponding portion of metadata may be recalled based on that number. For example, the 37th frame may have a corresponding portion of metadata keyed off the number 37.” metadata for a frame is associated with a timestamp and/or sequence number for recalling by the client device.).

Regarding Claim 5, Kennedy-Mariadoss discloses claim 4 as set forth above.
Kennedy further discloses wherein the timing information comprises at least one of the group of: - a sequence number; and - a content timestamp (Kennedy: para.0044 “Video player 120 may assemble the videos in several different ways. Video player 120 may use the timestamp of each frame to correlate the frame with its associated metadata. For example, if the frame is played 12.43 seconds into the video, video player 120 may find the portion of metadata for the frame at that time. Similarly, the frames may be numbered and the corresponding portion of metadata may be recalled based on that number. For example, the 37th frame may have a corresponding portion of metadata keyed off the number 37.” both a timestamp and a sequence number is disclosed by Kennedy.).

Regarding Claim 6, Kennedy-Mariadoss discloses claim 1 as set forth above.
Kennedy further discloses wherein the processor is configured to:
 - sequentially analyze, and generate processing assist data for, individual ones of the video data parts to obtain a series of processing assist data (Kennedy: para.0023 “Video analysis module 114 is configured to generate tracking metadata 106 for the video. When the video analysis module 114 tracks the target, video analysis module 114 may record the position and appearance of the target in multiple frames (perhaps each and every frame) as tracking metadata 106.” the video is analyzed to generate position and appearance information of the target in a series of frames to track the objects position.); and 
– provide the series of processing assist data to the receiver system as a processing assist data stream (Kennedy: para.0023 “Once video analysis module 114 tracks the target, video processing server may store tracking metadata 106 in metadata database 108 for later use.” metadata is stored in metadata database 108, the data is accessible by the viewer client, it can be seen in para.0043 “In another embodiment, when video player 120 requests a video from video sharing server 210, video player 120 makes a separate request to metadata server 260 for the metadata corresponding to the video. For example, metadata server may send the metadata in XML format. In this embodiment, video player 120 may receive the video and the metadata from different servers and may have to assemble them to synchronize the metadata with the video.” the metadata server 250 accesses the metadata database 108, and sends corresponding metadata to the client device.).
However Kennedy does not explicitly disclose - sequentially decode the video stream to obtain a series of decoded video data parts;  - sequentially analyze, and generate processing assist data for, individual ones of the decoded video data parts to obtain a series of processing assist data.
Mariadoss discloses - sequentially decode the video stream to obtain a series of decoded video data parts (Mariadoss: para.0038 “In step 310, the raw video stream from the IP camera can be received. In step 315, the raw video stream can be decoded and processed. “ the video stream is obtained and decoded. as the entire stream is decoded, this would result in a series of decoded data parts.);  
- sequentially analyze, and generate processing assist data for, individual ones of the decoded video data parts to obtain a series of processing assist data (Mariadoss: para.0032 “Analytics engine 246 can perform one or more examinations of video stream 216. In one embodiment, one or more frames of video stream 216 can be analyzed based on one or more specialized algorithms. “ para.0038 “In step 320, real-time analytics can be performed on the video stream based on one or more processing criteria and/or user profile settings. Criteria/settings can include, face recognition, path tracking, object tracking, motion detection, and the like.” the decoded video is analyzed for various metrics such as object tracking. These types of tracking are performed over a series of frames.).
Therefore it would have been obvious to one of ordinary skill in the art to combine Kennedy and Mariadoss in order to incorporate - sequentially decode the video stream to obtain a series of decoded video data parts;  - sequentially analyze, and generate processing assist data for, individual ones of the decoded video data parts to obtain a series of processing assist data.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of being of sending compressed data, such as receiving encoded data and decoding prior to processing, brings improved bandwidth, speed and less congestion (Mariadoss: para.0027, para.0038).

Regarding Claim 7, Kennedy-Mariadoss discloses claim 1 as set forth above.
Kennedy further discloses herein the processor is configured to, via the network interface (Kennedy: para.0052 “video processing server 110, … may be implemented on any computing device. Such computing device can include, but is not limited to, … An exemplary computing device is illustrated in FIG. 7, described below.” Fig.7 724 network interface, and associated para.0069 shows how the video processing server 110 is connected to other elements, therefore all communications to external devices to the server 110 is performed via this network interface), 
“After video processing server 110 receives video 104, video analysis module 114 is configured to track a target in the video. The target is described in a target data 112. In an embodiment, target data 112 may define a portion of a frame, perhaps the first frame, in the video.” server 110 receives the video) 
and to forward the video stream to the receiver system (Kennedy: para.0023 “Once video analysis module 114 tracks the target, video processing server may store tracking metadata 106 in metadata database 108 for later use.” metadata is stored in metadata database 108, the data is accessible by the viewer client, it can be seen in para.0043 “In another embodiment, when video player 120 requests a video from video sharing server 210, video player 120 makes a separate request to metadata server 260 for the metadata corresponding to the video. For example, metadata server may send the metadata in XML format. In this embodiment, video player 120 may receive the video and the metadata from different servers and may have to assemble them to synchronize the metadata with the video.” the metadata server 250 accesses the metadata database 108, and sends corresponding metadata to the client device.).

Regarding Claim 13, it lists all of the same elements as claim 1, but in A computer-implemented method for assisting a receiver system in processing video data which is streamed as a video stream to the receiver system via a network, wherein the processing of the video data by the receiver system is dependent on an analysis of the video data (Kennedy: para.0035 “As described above with reference to FIG. 1, video processing server 110 is configured to preprocess videos. Video processing server 110 may, for example, be configured to query video database 102 periodically for new videos. When video processing server 110 receives a new video 104, video processing server 110 uses video analysis module 114 to generate the metadata.” para.0020 “At a later point in time, when a user views an on-demand video, image synthesis module 122 receives metadata from metadata database 108 and uses the metadata to insert a visual element 124 into the video” para.0042  “When the user selects a video, viewer client 240 sends a request for the video to video sharing server 210. Video provider module 214 streams the video to video player 120. I” Therefore it can be seen that the receiver receives the video and 

Regarding Claim 15, Kennedy-Mariadoss teaches claim 13 as set forth above
Kennedy further discloses a non-transitory computer-readable medium comprising a computer program, the computer program comprising instructions for causing a processor system to perform the method (Kennedy: para.0052 “video processing server 110, … may be implemented on any computing device. Such computing device can include, but is not limited to, … An exemplary computing device is illustrated in FIG. 7, described below.” para.0067 “As will be appreciated, the removable storage unit 718 includes a computer usable storage medium having stored therein computer software and/or data.” ) according to claim 13.

Claims 8-10, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy JR et al. (hereinafter Kennedy, US 2009/0259941 A1) in view of Hord et al. (hereinafter Hord, US 2011/0016487 A1).

Regarding Claim 8, Kennedy discloses A processor system configured for processing video data which is received as a video stream via a network (Kennedy: Fig. 2 Viewer Client 240, para.0020 “At a later point in time, when a user views an on-demand video, image synthesis module 122 receives metadata from metadata database 108 and uses the metadata to insert a visual element 124 into the video” it can be seen in fig.2 that viewer client 240 contains module 122, and in para.0042 it can be seen that the client receives the video stream from video sharing server 210 and processes it using meta data from metadata database 108., para.0042  “When the user selects a video, viewer client 240 sends a request for the video to video sharing server 210. Video provider module 214 streams the video to video player 120. I”), 

- a network interface to the network (Kennedy: para.0069 “Computing device 700 may also include a communications interface 724. Communications interface 724 allows software and data to be transferred between computing device 700 and external devices. ”); 
- a processor (Kennedy: para.0065 “FIG. 7 is a diagram illustrating an example computing device which may be used in embodiments of this invention. The computing device 700 includes one or more processors, such as processor 704.”) configured to: 
- via the network interface, receive the video stream (Kennedy: para.0062 “At step 404, video and corresponding metadata are received. ” para.0042  “When the user selects a video, viewer client 240 sends a request for the video to video sharing server 210. Video provider module 214 streams the video to video player 120.” the client 240, as seen in Fig.2, receives the video stream via network interface 724, as seen in Fig. 7.); -4- 3380798.v1Attorney's Docket No.: 4965.1117-001 
- process the video data to obtain processed video data, wherein the processing is dependent on an analysis of at least part of the video data (Kennedy: para.0027 “Using the metadata for the video, image synthesis module 122 is configured to place a visual element 124 in the video. Visual element 124 may be an advertisement. Visual element 124 may have a variety of formats. For example, visual element 124 may be text, a graphic, or even a video to create a video-in-video effect. Image synthesis module 122 may be configured to adjust visual element 124 according to geometry information in metadata for the frame being processed.” the received video is processed using metadata from database 108, as see in Fig. 2 and para.0020 “At a later point in time, when a user views an on-demand video, image synthesis module 122 receives metadata from metadata database 108 and uses the metadata to insert a visual element 124 into the video. ”, para.0044 “Video player 120 may use the timestamp of each frame to correlate the frame with its associated metadata. For example, if the frame is played 12.43 seconds into the video, video player 120 may find the portion of metadata for the frame at that time.” the analysis can be parts of the video data, i.e. particular frames.); 
wherein the processor is further configured to: 
“Video analysis module 114 is configured to generate tracking metadata 106 for the video. When the video analysis module 114 tracks the target, video analysis module 114 may record the position and appearance of the target in multiple frames (perhaps each and every frame) as tracking metadata 106.”) of at least the part of the video data (Kennedy: para.0020 “At a later point in time, when a user views an on-demand video, image synthesis module 122 receives metadata from metadata database 108 and uses the metadata to insert a visual element 124 into the video. ”, para.0044 “Video player 120 may use the timestamp of each frame to correlate the frame with its associated metadata. For example, if the frame is played 12.43 seconds into the video, video player 120 may find the portion of metadata for the frame at that time.” the module 122, that exists in Viewer client 240 as seen in Fig.2, receives the metadata for the particular portions of the video.), or a processing instruction derived from the analysis results; and 
- perform the processing of the video data using the analysis result (Kennedy: para.0027 “Using the metadata for the video, image synthesis module 122 is configured to place a visual element 124 in the video. Visual element 124 may be an advertisement. Visual element 124 may have a variety of formats. For example, visual element 124 may be text, a graphic, or even a video to create a video-in-video effect. Image synthesis module 122 may be configured to adjust visual element 124 according to geometry information in metadata for the frame being processed.” para.0020 “At a later point in time, when a user views an on-demand video, image synthesis module 122 receives metadata from metadata database 108 and uses the metadata to insert a visual element 124 into the video. ” the video is modified using the received metadata.) or the processing instruction provided by the processing assist data.
However Kennedy does not explicitly disclose decode the video stream to obtain the video data.
Hord discloses decode the video stream to obtain the video data (Hord: para.0034 “The signal processing system 314 outputs packetized compressed streams and presents them as input for storage in the storage device 373 via an interface 375, or in other implementations, as input to the media engine 322 for decompression by a video decompression engine 323 (or video decoder) and an audio decompression engine 325 (or audio decoder), in cooperation with media memory 324, for display on the TV 341 via the output system 348.” claim 11 “The method of claim 1, further including the step of inserting at a media client device the advertisement in a decoded video stream” it can be seen in Fig.3 that after receiving the compressed stream, it is decoded and processed prior to placing advertisements in the content in para.0035.)
Therefore it would have been obvious to one of ordinary skill in the art to combine Kennedy and Hord in order to incorporate decode the video stream to obtain the video data.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of being of sending compressed data, such as receiving encoded data and decoding prior to processing, brings improved bandwidth, speed and less congestion (Hord: para.0034-para.0035).

Regarding Claim 9, Kennedy-Hord discloses claim 8 as set forth above.
Kennedy further discloses wherein the processing assist data comprises a segmentation of an object in the part of the video data (Examiner notes that in the bottom of specification pg. 4, segmentation of an object merely means data that differentiates the object from the rest of the frame, an example being a mask that shows where the object is in the frame.  Kennedy: para.0023 “When the video analysis module 114 tracks the target, video analysis module 114 may record the position and appearance of the target in multiple frames (perhaps each and every frame) as tracking metadata 106. As an example, to record the position of the target, tracking metadata 106 may include positional data for the center of the target in each frame. To record the appearance of the target, tracking metadata 106 may include information describing the geometry (e.g., size and orientation) and occlusion of the target.” details regarding the position, size and orientation of the object is included in the geometry, as well as occlusion of the object, such as then the object is blocked by something else.  para.0038 “For example, if the target is partially occluded by an individual's head, then the metadata may define the outline of the head. ” para.0040 “In another embodiment, the metadata could include a mask that defines whether the target is in the foreground or background on a pixel-by-pixel basis, similar to an alpha channel” All of this 
wherein the processor is configured to use the segmentation of the object for processing video data of the object or video data outside of the object (Kennedy: para.0027 “Image synthesis module 122 may be configured to adjust visual element 124 according to geometry information in metadata for the frame being processed. Further, image synthesis module 122 may be configured to block out a portion of visual element 124 according to occlusion information in the metadata for the frame being processed. In each frame of the video where the target is present, image synthesis module 122 inserts the modified visual element 124.” para.0048 “ In examples, if the metadata defines a camera model, image synthesis module 122 may distort the advertisement according to how the camera moves.” this information is used to modify the video frame being processed using the tracking information in the metadata.).

Regarding Claim 10, Kennedy-Hord discloses claim 8 as set forth above.
Kennedy further discloses wherein the processing assist data comprises timing information, the timing information being indicative of the part of the video stream or the decoded video data part from which the processing assist data was generated (Kennedy: para.0044 “Video player 120 may assemble the videos in several different ways. Video player 120 may use the timestamp of each frame to correlate the frame with its associated metadata. For example, if the frame is played 12.43 seconds into the video, video player 120 may find the portion of metadata for the frame at that time. Similarly, the frames may be numbered and the corresponding portion of metadata may be recalled based on that number. For example, the 37th frame may have a corresponding portion of metadata keyed off the number 37.” both a timestamp and a sequence number is disclosed by Kennedy that is associated with the metadata such that is can be recalled using timestamp information.), and 
wherein the processor is configured to identify the part of the video stream or the decoded video data part on the basis of the timing information (Kennedy: para.0044 “Video player 120 may assemble the videos in several different ways. Video player 120 may use the timestamp of each frame to correlate the frame with its associated metadata. For example, if the frame is played 12.43 seconds into the video, video player 120 may find the portion of metadata for the frame at that time. Similarly, the frames may be numbered and the corresponding portion of metadata may be recalled based on that number. For example, the 37th frame may have a corresponding portion of metadata keyed off the number 37.” when using the metadata to modify the video stream, metadata for particular portions of the video are obtained using timestamps or sequence numbers) and 
to use the analysis result or the processing instruction provided by the processing assist data specifically for the processing of said part (Kennedy: para.0044 “Video player 120 may assemble the videos in several different ways. Video player 120 may use the timestamp of each frame to correlate the frame with its associated metadata. For example, if the frame is played 12.43 seconds into the video, video player 120 may find the portion of metadata for the frame at that time. Similarly, the frames may be numbered and the corresponding portion of metadata may be recalled based on that number. For example, the 37th frame may have a corresponding portion of metadata keyed off the number 37.” para.0043 “In another embodiment, when video player 120 requests a video from video sharing server 210, video player 120 makes a separate request to metadata server 260 for the metadata corresponding to the video. For example, metadata server may send the metadata in XML format. In this embodiment, video player 120 may receive the video and the metadata from different servers and may have to assemble them to synchronize the metadata with the video.”  when using the metadata to modify the video stream, metadata for particular portions of the video are obtained using timestamps or sequence numbers and used to modify the particular frames associated with the metadata.).

Regarding Claim 14, it lists all of the same elements as claim 8 but in A computer-implemented method for processing video data which is received as a video stream via a network (Kennedy: Fig. 2 Viewer Client 240, para.0020 “At a later point in time, when a user views an on-demand video, image synthesis module 122 receives metadata from metadata database 108 and uses the metadata to insert a visual element 124 into the video” it can be seen in fig.2 that viewer client 240 contains module 122, and in para.0042 it can be seen that the client receives the video stream from video sharing server 210 and processes it using meta data from metadata database 108., para.0042  “When the user selects a video, viewer client 240 sends a request for the video to video sharing server 210. Video provider module 214 streams the video to video player 120. I”) rather than system form. Therefore the supporting rationale of the rejection to claim 8 applies equally as well to claim 14.

Regarding Claim 16, Kennedy-Hord teaches claim 14 as set forth above.
Kennedy further discloses A non-transitory computer-readable medium comprising a computer program, the computer program comprising instructions for causing a processor system to perform the method (Kennedy: Fig. 2 Viewer Client 240, para.0020 “At a later point in time, when a user views an on-demand video, image synthesis module 122 receives metadata from metadata database 108 and uses the metadata to insert a visual element 124 into the video” it can be seen in fig.2 that viewer client 240 contains module 122, and in para.0042 it can be seen that the client receives the video stream from video sharing server 210 and processes it using meta data from metadata database 108., para.0042  “When the user selects a video, viewer client 240 sends a request for the video to video sharing server 210. Video provider module 214 streams the video to video player 120” para.0067 “Computing device 700 also includes a main memory 708, … Removable storage unit 718 represents a floppy disk, magnetic tape, optical disk, etc. which is read by and written to by removable storage drive 714. As will be appreciated, the removable storage unit 718 includes a computer usable storage medium having stored therein computer software and/or data.”) according to claim 14.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy JR et al. (hereinafter Kennedy, US 2009/0259941 A1) in view of Mariadoss (US 2016/0080698 A1) in view of Hord et al. (hereinafter Hord, US 2011/0016487 A1).

Kennedy further discloses wherein: - both the intermediary system (Kennedy: Fig.2 Video Processing Server 110) and the receiver system (Kennedy: Fig.2 Viewer Client 240) are configured to receive the video stream from a stream source in the network (Kennedy: Fig. 2 para.0020 “In general, system 100 is configured to operate as follows. Video processing server 110 receives a video 104 from video database 102. Video analysis module 114 analyzes the video to track a target in video 104. Video analysis module 114 then stores tracking metadata 106 into a metadata database 108. At a later point in time, when a user views an on-demand video, image synthesis module 122 receives metadata from metadata database 108 and uses the metadata to insert a visual element 124 into the video “ para.0042 “Video provider module 214 streams the video to video player 120.” it can be seen in Fig.2 that both the client 240 and server 110 receives a copy of the video stream.  The Client device receives the copy of the stream, and receives metadata to alter that stream, the metadata generated by the server 110 by analyzing a copy of the stream.); or 
- the intermediary system is configured to receive the video stream from the stream source in the network and forwards the video stream to the receiver system (Kennedy: para.0042 “In an embodiment, video provider module 214 accesses metadata database 108 and embeds the metadata directly into the video. In that embodiment, with each frame of video, video provider module 214 may send the portion of metadata that corresponds to that frame” alternatively, if the video sharing server 210 and video processing server 110 are considered together to be the intermediary system, then the stream source is the provider client 202, then by embedding the metadata and then sending the video to the client device would meet this mode of the claim.)
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/Examiner, Art Unit 2453                                                                                                                                                                                                        
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
3/10/22